Sullivan, J.
It is a doctrine established by numerous decisions that the appellate jurisdiction of this .court depends upon the filing with the clerk of a duly authenticated transcript of the proceedings of the district court, containing the judgment or final order sought to be reviewed. See Moore v. Waterman, 40 Nebr., 498; McDonald v. Grabow, 46 Nebr., 406; Otis v. Butters, 46 Nebr., 492; Einspahr v. Exchange Nat. Bank, 49 Nebr., 557; Bailey v. Eastman, 54 Nebr., 416. In this case there is no certificate of any kind attached to the papers before us. We are, therefore, without authority to do anything except to enter an order dismissing the petition in -error. A judgment, should we assume to pronounce one, would be void. The petition in error is
Dismissed.